Case 4:19-cr-00160-SDJ-KPJ Document 226 Filed 07/15/20 Page 1 of 2 PageID #: 678




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           § CRIMINAL ACTION NO. 4:19cr160
                                                 §
DAVID CHRISTOPHER CYS (1)                        §
RAFAEL RAMIREZ (3)                               §
CHAD KILLINGER (8)                               §
CECILIA PULIDO-MORALES (11)                      §
ANICETO GONZALEZ (12)                            §
RICARDO CARBAJAL (13)                            §


                               AMENDED PRE-TRIAL ORDER

      This case is set for Final Pre-Trial Conference on       October 5, 2020,       at 9:00 a.m.
in Courtroom #105, United States Courthouse, 7940 Preston Road, Plano, Texas, at which time the
case will either proceed to Jury Selection and Trial, or a date will be set for Jury Selection and
Trial.
                   15                                         October 5, 2020        44108


      The following deadlines shall apply in this case.

      August 31, 2020            Any motion to suppress evidence shall be filed with the court.


      September 14, 2020         Any motion for continuance shall be filed with the court.


      September 25, 2020         Counsel for the Government shall deliver to counsel for
                                 Defendant(s) proposed jury instructions.


      September 14, 2020          Notification of a plea agreement shall be by email, hand delivery
       By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                 the plea. Notification that the case will proceed to trial may be by
                                 email or telephone. After this deadline, no plea agreement will
                                 be honored by the court, and Defendant may not receive a
                                 points reduction for acceptance of responsibility.
Case 4:19-cr-00160-SDJ-KPJ Document 226 Filed 07/15/20 Page 2 of 2 PageID #: 679




     September 28, 2020         If the parties do not notify the Court of a plea agreement as
                                provided above, defense counsel shall deliver to counsel for the
                                Government any additional jury instructions desired by
                                Defendant(s). If two or more Defendants are represented by
                                separate counsel, their submission must be made jointly.

     September 28, 2020         Counsel for Defendant(s) and counsel for the Government shall
                                confer to determine which jury instructions can be agreed upon.

     September 28, 2020         Parties shall file any motions in limine and any other pretrial
                                motions.


     September 28, 2020         Counsel for the Government and counsel for the Defendant(s) shall:



            A.   Jointly file agreed upon instructions;

            B.   Each file any proposed instructions that were not agreed upon, citing the authority
                 for each instruction. (Any party seeking to file proposed jury instructions after the
                 deadline may do so only with leave of Court.);

            C.   Each file any objections to the other’s proposed jury instructions. Objections must
                 be written, specific, cite authority, and include any alternate instructions counsel
        .        deem more appropriate;

            D.   Each file proposed voir dire questions;

            E.   If counsel believes that a written response to a particular motion in limine is
                 needed, file it as soon as possible;

            F.   Each provide the court a list of witnesses, a list of exhibits anticipated to be
                 introduced during trial, and a copy of each marked exhibit. All exhibits to be used
                 for trial shall be pre-marked numerically and in succession. (Groups of exhibits
                 pertaining to the same subject matter, such as photos of same scene, may, at
                 counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.) Counsel shall
                 provide the Court the original and two (2) copies of each list and marked exhibit.

            So ORDERED and SIGNED this 15th day of July, 2020.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
